DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 12/24/20 has been received and considered.  In the response, Applicant did not amend, cancel or add any claims.  Therefore, claims 1, 2 and 4-9 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20140315642) in view of Rosenberg et al. (pat. no. 5,999,168).
Regarding claim 1, Grant discloses an operation device (“Embodiments hereof relate to a haptic peripheral of a haptic feedback system, the haptic peripheral including a targeted actuator or motor coupled to a user input element for providing targeted or directed kinesthetic haptic effects directly to the user input element. As used herein, "kinesthetic" haptic effects includes effects in which the targeted actuator applies force to the user input element to move the user input element in directions it would be moved by the user (active of resistive force feedback), thereby resulting in kinesthetic haptic effects that are felt by the user. Kinesthetic haptic effects are distinguishable from inertial haptic effects, in which an inertial actuator outputs or creates a force that may be indirectly felt by the user, i.e., the target is not moved by the actuator but the output force may be indirectly perceived or felt by the user. One haptic feedback system that provides inertial haptic effects to a user input device is disclosed in U.S. patent application Ser. No. 14/078,478, filed Nov. 12, 2013 (Attorney Docket No. IMM465) by one of the same inventors as the present invention, herein incorporated by reference in its entirety. This system describes an inertial actuator attached to the user input element for providing inertial transient effects such as detents or vibrations to the user input element. In order to isolate the inertial haptic effects to a targeted region of the user input element, a vibration isolation/dampening device is utilized with the inertial actuator. Kinesthetic haptic effects as produced by embodiments hereof, however, are felt by the user because the actuator directly drives or pushes/pulls on the user input element to cause movement thereof. In addition, kinesthetic haptic effects produced on user input elements as disclosed in embodiments hereof are discernible or distinguishable from general haptic effects, also referred to as rumble effects, produced along the entire body or housing of the haptic peripheral. The haptic peripheral may be, for example, a handheld gaming controller 100 for a gaming system as shown in FIGS. 1-2, a gaming tablet controller 600 as shown in FIG. 6, or other controllers that having user input (UI) elements such as, but not limited to, phones, personal digital assistants (PDA), tablets, computers, gaming peripherals, and other controllers for gaming systems known to those skilled in the art”, [0021])

comprising: a movable portion movable between a first position and a second position via operation by a user while the operation device is gripped by the user (“Controller 100 includes several user input elements or manipulandums, including a joystick 110, a button 114, and a trigger 118”, [0024]), 

a receiving circuit for receiving information identifying a control mode, among a plurality of control modes, and control information determined for such control mode as an instruction related to control of a tactile force sense; and controller for controlling the tactile force sense presented to the movable portion by using the received control information in the control mode identified by the received information (“As can be seen in the block diagram of FIG. 3, controller 100 includes a targeted actuator or motor to directly drive each of the user input elements thereof as well as one or more general or rumble actuators 122, 124 coupled to housing 102 in a location where a hand of the user is generally located. More particularly, joystick 110 includes a targeted actuator or motor 112 coupled thereto, button 114 includes a targeted actuator or motor 116 coupled thereto, and trigger 118 includes a targeted actuator or motor 120 coupled thereto … Local processor 108 is coupled to targeted actuators 112, 116, 120 as well as position sensors 111, 115, 119 of joystick 110, button 114, and trigger 118, respectively. As will be described in more detail herein, in response to signals received from position sensors 111, 115, 119, local processor 108 instructs targeted actuators 112, 116, 120 to provide directed or targeted kinesthetic effects directly to joystick 110, button 114, and trigger 118, respectively. Such targeted kinesthetic effects are discernible or distinguishable from general or rumble haptic effects produced by general actuators 122, 124 along the entire body of the controller. The collective haptic effects provide the user with a greater sense of immersion to the game as multiple modalities are being simultaneously engaged, e.g., video, audio, and haptics”, [0025]; “At step 954, local processor 108 must determine if the haptic related signal is a general actuator haptic signal or a targeted actuator haptic signal. If the signal calls for one of general actuators 122, 124 to provide a general or rumble haptic effect to the user, then local processor 108 will send the signal to the appropriate general actuators 122, 124 at step 960 and then the general actuator will output the instructed haptic effect at step 962”, [0054]; “However, if the signal calls for one of the targeted actuators 112, 116, 120 to output a targeted haptic effect to button 110, joystick 114, trigger 118, respectively, then local processor 108 will send the signal to the targeted actuator at step 956 and then the targeted actuator will output the instructed haptic effect at step 958”, [0055]; whether a signal is directed to general or targeted actuator or a particular targeted actuator where there are multiple targeted actuators in a device is interpreted to be the mode of a haptic related signal);

the receiving circuit receives setting information taken from a plurality of pre-stored profiles, each profile containing at least: (i) parametric data representing a plurality of possible positions of the movable member between the first position and the second position, inclusive, (ii) parametric data representing a plurality of possible tactile forces presented to the movable portion, the control mode establishes which one of the plurality of pre-stored profiles is selected for use by the controller, and the controller controls the tactile force sense presented to the movable portion in response to the selected one of the pre-stored profiles (“In operation, local processor 108 detects or receives trigger positions and/or movement events from position sensor 119 and sends the trigger positions and/or movement events to host computer 104. Local processor 108 then provides haptic effect drive signals to targeted actuator 120 based on high level supervisory or streaming commands from host computer 104. For example, when in operation, voltage magnitudes and durations are streamed from host computer 104 to controller 100 where information is provided to targeted actuator 120 via local processor 108. Host computer 104 may provide high level commands to local processor 108 such as the type of haptic effect to be output (e.g. vibration, jolt, detent, pop, etc.) by targeted actuator 120, whereby the local processor 108 instructs targeted actuator 120 as to particular characteristics of the haptic effect which is to be output (e.g. magnitude, frequency, duration, etc.). Local processor 108 may retrieve the type, magnitude, frequency, duration, or other characteristics of the haptic effect from a memory 109 coupled thereto (shown in the block diagram of FIG. 3)”, [0031]; “More particularly, depending on game actions and the position of trigger 118 as indicated by position sensor 119, local processor 108 may send a haptic effect drive signal to targeted actuator 120 to output one of a wide variety of haptic effects or sensations, including vibrations, detents, textures, jolts or pops”, [0035]; that haptic effects are depending on the position of a trigger interpreted to mean there is information identifying a positional range stored;  Such information is necessary in order to have a haptic effect depend on position of  trigger as the logic would have to discriminate based on a positional reading of the sensor).
It is noted that Grant does not explicitly disclose retrieving a parameter related to a relationship between position of an input device as an independent variable and force applied to that input device as a dependent variable.  Rosenberg however, teaches retrieving a parameter related to a relationship between position of an input device as an independent variable and force applied to that input device as a dependent variable (“FIG. 13 is a flow diagram of a process whereby haptic processing unit 204 of FIG. 12 determines condition forces. Circuits to implement the described mathematical operations are well known to those skilled in the art. The haptic processing unit 204 receives position data 210 from the quadrature module 122 shown in FIG. 12. The position data is used to calculate stiffness forces or "restoring" forces which are forces that are proportional to an offset distance from an origin position of the user manipulatable object. Such forces are typically determined using the relationship F=kx, as described above. Thus, in step 212, the haptic processing unit retrieves k parameter values from the parameter storage register 202. In step 214, the haptic processor optionally retrieves parameters to further specify the restoring force, such as deadband (db), positive/negative saturation (+sat, -sat), and offset parameters”, col. 22, line 66 to col. 23. line 14).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.   Here both Grant and Rosenberg are directed to controllers having complex haptic feedback profiles.  To also retrieve a parameter indicating a positon dependent force relationship in the Grant invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to retrieve a parameter indicating a positon dependent force relationship in the Grant invention.  To do so would enable more complex feedback profiles thereby increasing the versatility of the haptic device.
Regarding claim 2, Grant discloses an information processing system comprising: an operation device ([0021]) 

having a movable portion movable between a first position and a second position via operation by a user while the operation device is gripped by the user ([0024]); 

and a main device configured to communicate with the operation device, and output an instruction related to control of a tactile force sense provided to the user (“Controller 100 may be generally used with a gaming system that may be connected to a computer, mobile phone, television, or other similar device. FIGS. 1-2 illustrate different perspective views of controller 100, while FIG. 3 illustrates a block diagram of controller 100 used in a gaming system 101 that further includes a host computer 104 and a display 106. As shown in the block diagram of FIG. 3, controller 100 includes a local processor 108 which communicates with host computer 104 via a connection 105. Connection 105 may be a wired connection, a wireless connection, or other types of connections known to those skilled in the art”, [0022]; “At step 848, host computer 104 sends haptic control information to controller 100 by generating and transmitting a haptic effect drive signal based on the haptic effect signal. The transmission of the haptic effect drive signal can be done either through wired or wireless communication, as previously described”, [0050]); 

the operation device including a receiving circuit for receiving information identifying a control mode, among a plurality of control modes, and control information defined for such control mode as an instruction related to control of the tactile force sense from the main device, and a controller for controlling the tactile force sense presented to the movable portion by using the received control information in the control mode identified by the received information ([0025], [0054],[0055]; whether a signal is directed to a general or targeted actuator or a particular targeted actuator where are multiple targeted actuators in a device is interpreted to be the mode of the signal),

wherein: the receiving circuit receives setting information taken from a plurality of pre-stored profiles, each profile containing at least: (i) parametric data representing a plurality of possible positions of the movable member between the first position and the second position, inclusive, (ii) parametric data representing a plurality of possible tactile forces presented to the movable portion, the control mode establishes which one of the plurality of pre-stored profiles is selected for use by the controller, and the controller controls the tactile force sense presented to the movable portion in response to the selected one of the pre-stored profiles ([0031]; [0035]; that haptic effects are depending on the position of a trigger interpreted to mean there is information identifying a positional range stored;  Such information is necessary in order to have a haptic effect depend on position of  trigger as the logic would have to discriminate based on a positional reading of the sensor).
It is noted that Grant does not explicitly disclose retrieving a parameter related to a relationship between position of an input device as an independent variable and force applied to that input device as a dependent variable.  Rosenberg however, teaches retrieving a parameter related to a relationship between position of an input device as an independent variable and force applied to that input device as a dependent variable (“FIG. 13 is a flow diagram of a process whereby haptic processing unit 204 of FIG. 12 determines condition forces. Circuits to implement the described mathematical operations are well known to those skilled in the art. The haptic processing unit 204 receives position data 210 from the quadrature module 122 shown in FIG. 12. The position data is used to calculate stiffness forces or "restoring" forces which are forces that are proportional to an offset distance from an origin position of the user manipulatable object. Such forces are typically determined using the relationship F=kx, as described above. Thus, in step 212, the haptic processing unit retrieves k parameter values from the parameter storage register 202. In step 214, the haptic processor optionally retrieves parameters to further specify the restoring force, such as deadband (db), positive/negative saturation (+sat, -sat), and offset parameters”, col. 22, line 66 to col. 23. line 14).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.   Here both Grant and Rosenberg are directed to controllers having complex haptic feedback profiles.  To also retrieve a parameter indicating a positon dependent force relationship in the Grant invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to retrieve a parameter indicating a positon dependent force relationship in the Grant invention.  To do so would enable more complex feedback profiles thereby increasing the versatility of the haptic device.
Regarding claim 4, Grant discloses the movable portion includes an actuator, and the controller controls the tactile force sense presented to the user by performing control of the actuator ([0025]).
Regarding claim 5, Grant discloses when the receiving circuit receives, as the instruction related to the control of the tactile force sense, information including information identifying a first control mode, a target position as control information determined in advance for the first control mode, and a control gain of the actuator, the controller controls the tactile force sense presented to the movable portion by performing control of the actuator on a basis of a difference between a position of the actuator and the target position and the information of the control gain (“A wide variety of kinesthetic haptic effects or sensations may be output to trigger 118. More particularly, targeted actuator 120 directly drives or pushes/pulls on trigger 118 to cause movement thereof.  Targeted actuator 120 may output resistive force on trigger 118, thereby making it more difficult for a user to press down on trigger 118… In an embodiment hereof, targeted actuator 120 may output a maximum resistive force which impedes all user motion in a lock-out mode of trigger 118”, [0032]).
Regarding claim 6, Grant discloses when the receiving circuit receives, as the instruction related to the control of the tactile force sense, information identifying a second control mode and information of a control voltage value or a control current value of the actuator as control information determined in advance for the second control mode, the controller controls the tactile force sense presented to the movable portion by performing control of the actuator by controlling a voltage or a current supplied to the actuator on a basis of the received control voltage value or the received control current value (“In operation, local processor 108 detects or receives trigger positions and/or movement events from position sensor 119 and sends the trigger positions and/or movement events to host computer 104. Local processor 108 then provides haptic effect drive signals to targeted actuator 120 based on high level supervisory or streaming commands from host computer 104. For example, when in operation, voltage magnitudes and durations are streamed from host computer 104 to controller 100 where information is provided to targeted actuator 120 via local processor 108. Host computer 104 may provide high level commands to local processor 108 such as the type of haptic effect to be output (e.g. vibration, jolt, detent, pop, etc.) by targeted actuator 120, whereby the local processor 108 instructs targeted actuator 120 as to particular characteristics of the haptic effect which is to be output (e.g. magnitude, frequency, duration, etc.). Local processor 108 may retrieve the type, magnitude, frequency, duration, or other characteristics of the haptic effect from a memory 109 coupled thereto (shown in the block diagram of FIG. 3)”, [0031]; alternatively: “Advantageously, targeted actuator 120 provides a variety of kinesthetic haptic effects or sensations to trigger 118 that are independent of and complementary to general or rumble haptic feedback produced by general actuators 122, 124. General actuators 122, 124 are coupled to housing 102 of controller 100, and serve to provide the entire housing of controller 100 with general or rumble haptic feedback. General actuators 122, 124 are coupled to and receive control signals from processor 108 in a manner similar to targeted actuator or motor 120 in which local processor 108 provides haptic effect control signals to general actuators 122, 124 based on high level supervisory or streaming commands from host computer 104. For example, when in operation, voltage magnitudes and durations are streamed from host computer 104 to controller 100 where information is provided to general actuators 122, 124 via local processor 108. Host computer 104 may provide high level commands to local processor 108 such as the type of haptic effect to be output (e.g. vibration, jolt, detent, pop, etc.) by general actuators 122, 124, whereby the local processor 108 instructs general actuators 122, 124 as to particular characteristics of the haptic effect which is to be output (e.g. magnitude, frequency, duration, etc.)”, [0037]).
Regarding claim 7, Grant discloses the receiving circuit further receives information related to a duration of control together with the information identifying the second control mode, and the controller performs control of the actuator for only the received duration ([0031] or [0037]).
Regarding claim 8, Grant discloses storing medium for storing setting information including at least one set of information identifying a positional range of the actuator or the movable portion and control information (“Local processor 108 may retrieve the type, magnitude, frequency, duration, or other characteristics of the haptic effect from a memory 109 coupled thereto (shown in the block diagram of FIG. 3)”, [0031]; “More particularly, depending on game actions and the position of trigger 118 as indicated by position sensor 119, local processor 108 may send a haptic effect drive signal to targeted actuator 120 to output one of a wide variety of haptic effects or sensations, including vibrations, detents, textures, jolts or pops”, [0035];  that haptic effects are depending on the position of a trigger interpreted to mean there is information identifying a positional range stored;  Such information is necessary in order to have a haptic effect depend on position of  trigger as the logic would have to discriminate based on a positional reading of the sensor), 

wherein when the receiving circuit receives, as the instruction related to the control of the tactile force sense, information identifying a third control mode and information identifying one piece of setting information in the setting information stored by the storing medium, the controller reads, from the storing medium, the set of the information identifying the positional range of the actuator or the movable portion and the control information, the set being included in the identified setting information, and controls the tactile force sense presented to the movable portion by performing control of the actuator on a basis of the control information corresponding to the positional range of the actuator or the movable portion, the positional range including a position of the actuator or the movable portion (“Targeted actuator 120 may output resistive force on trigger 118, thereby making it more difficult for a user to press down on trigger 118. Such resistive force may be variable, i.e., vary according to trigger position or user actions in a video game…In another example, targeted actuator 120 may output a detent on trigger 118 by outputting a resistive force on trigger 118 which is removed at one or more particular trigger positions or locations. As such, the detent felt by the user resembles a button click. In yet another embodiment hereof, targeted actuator 120 may output a vibration on trigger 118 by rapidly pushing and pulling trigger 118 back and forth”, [0032]; “As previously stated, different trigger positions and movement events may result in different kinesthetic haptic effects being applied by targeted actuator 120. For example, a first position of trigger 118 results in targeted actuator 120 generating and applying a first haptic effect drive signal to trigger 118, while a second position of trigger 118 results in targeted actuator 120 generating and applying a second haptic effect drive signal to trigger 118. More particularly, depending on game actions and the position of trigger 118 as indicated by position sensor 119, local processor 108 may send a haptic effect drive signal to targeted actuator 120 to output one of a wide variety of haptic effects or sensations, including vibrations, detents, textures, jolts or pops. Further, the strength or level of the haptic effect or sensation may vary depending on the position of trigger 118 as indicated by position sensor 119”, [0035]).
Claim 9 is directed to the method implemented by the operation device of claim 1 and is rejected for the same reasons as claim 1.
Response to Arguments
Applicant’s arguments filed on December 24, 2020 have been fully considered but they are not entirely persuasive.
On pages 6 and 7, Applicant argues that the amended claims overcome the prior art of record because Grant fails to disclose a plurality of positions of the moveable member.  Examiner respectfully disagrees.  Grant disclose that haptic effects depending on the position of a sensor which would necessarily mean information necessary to discriminate based on the readings of a position sensor would be part of the software.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715